PER CURIAM:
Cleton Davis appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint alleging that his court-appointed attorney failed to represent him adequately at trial. Because a court-appointed defender “does not act under color of state law when performing a lawyer’s traditional functions as counsel to a defendant in a criminal proceeding,” Davis’ former attorney cannot be sued under Section 1983. See Polk County v. Dodson, 454 U.S. 312, 317-19, 102 S.Ct. 445, 70 L.Ed.2d 509 (1981). Accordingly, we find no reversible error and affirm for the reasons stated by the district court. Davis v. Reveley, No. 1:10-cv-01383-LO-TRJ (E.D.Va. Feb. 7, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.